Citation Nr: 1145960	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Whether the reduction from a 40 percent rating to a 10 percent rating for service-connected lumbar spine spondylosis L2-3 and L3-4 was proper.  

3. Whether the reduction from a 50 percent rating to a 30 percent rating for service-connected migraine headache was proper.  


WITNESSES AT HEARING ON APPEAL

Veteran and J. P. 


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1984 to November 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2007 and in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The claim of service connection for sleep apnea is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In February 2007, the RO proposed to reduce the 40 percent disability rating for lumbar spinal stenosis L2-3 and L3-4; in February 2007, the RO notified the Veteran of the proposal to reduce the 40 percent rating and enclosed the rating decision discussing the medical evidence reflecting improvement in the lumbar spine disability.  

2. Following an August 2007 VA examination, in a rating decision in September 2007, the RO implemented a reduction of the disability rating for lumbar spine spondylosis L2-3 and L3-4 from 40 percent to 10 percent, effective December 1, 2007; notice of the reduction was mailed to the Veteran in September 2007. 






3.  The medical evidence, on which the 40 percent disability rating for lumbar spine spondylosis L2-3 and L3-4 was awarded, when compared with the evidence received in connection with the rating reduction, and in consideration of post-reduction medical evidence, reflects material improvement in the range of motion of the thoracolumbar spine under the ordinary conditions of life.  

4.  In February 2007, the RO proposed to reduce the 50 percent disability rating for migraine headaches; in February 2007, the RO notified the Veteran of the proposal to reduce the 50 percent rating and enclosed the rating decision discussing the medical evidence reflecting improvement in the migraine headache disability.  

5.  Following an August 2007 VA examination, in a rating decision in September 2007, the RO implemented a reduction of the disability rating for migraine headaches from 50 percent to 30 percent, effective December 1, 2007; notice of the reduction was mailed to the Veteran in September 2007. 

6.  The medical evidence on which the 50 percent disability rating for migraine headaches was awarded, when compared with the evidence received in connection with the rating reduction, and in consideration of post-reduction medical evidence, does not reflect material improvement in the frequency or severity of the migraine headaches under the ordinary conditions of life.  


CONCLUSIONS OF LAW

1. The 40 percent rating for lumbar spine spondylosis L2-3 and L3-4 was procedurally and factually properly reduced to 10 percent.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), (i), 4.71a (2011).  

2. The criteria for restoration of a 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 8100 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

On a reduction of a rating, the reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  For this reason, the notice and assist provisions of the VCAA do not apply to a rating reduction.  








A rating reduction is however governed by 38 C.F.R. § 3.105(e) and the regulation contains its own notice and due process requirements before a rating reduction can be implemented.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with the provisions rather than the notice and duty provisions in the VCAA.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).

In this case, in accordance with 38 C.F.R. § 3.105(e) and (i), in a February 26, 2007, letter, prior to the adjudication in September 2007 effectuating the reduction, the RO notified the Veteran of the proposal to reduce the ratings for the lumbar spine and migraine headaches based on failure to appear for an examination and evidence of improvement in the treatment records.  The notice included an explanation of the proposed reduction, the evidence considered, and the reason for the decision.  The Veteran was notified that he could submit medical or other evidence to show that the reduction should not be made.  The Veteran was given 60 days to present additional evidence to show that the current ratings should be continued and the Veteran was afforded the opportunity to have a hearing.  The Veteran did not request a hearing within 30 days.  

In this case, the procedures of 38 C.F.R. § 3.105(e) and (i) have been fully complied with.  The RO notified the Veteran of the proposal to reduce his disability ratings in February 2007.  After affording the Veteran 60 days in which to respond to the proposed reduction, the RO afforded a VA examination in August 2007 and issued a rating decision in September 2007 implementing the proposed rating reductions, effective December 1, 2007.  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles Regarding Rating Reductions 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  38 C.F.R. § 3.344; Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

The ratings reduced were in effect for less than 5 years. It must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). 

Lumbar Spine

The Veteran was initially granted service connection in February 2005 for the lumbar spine disability and assigned a 10 percent evaluation, effective December 1, 2004.  Based on a November 2005 VA examination, the rating for the lumbar spine disability was increased to 40 percent, effective September 14, 2005.  In the September 2007 rating decision, the RO decreased the lumbar spine disability to 10 percent and granted service connection for right lower extremity radiculopathy with and evaluation of 10 percent, effective August 29, 2007.  

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under that rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; 


or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

On VA examination in November 2005, the Veteran had moderate spasms of the lumbar and thoracic spine.  Pain on motion was moderate in the thoracic spine and severe in the lumbar spine.  There was no tenderness in the thoracic spine and moderate tenderness in the lumbar spine.  Range of motion of the thoracolumbar spine was flexion from 0 to 40 degrees with pain at 40 degrees; extension from 0 to 15 degrees, with pain at 15 degrees; left lateral flexion from 0 to 18 degrees with pain at 18 degrees; right lateral flexion from 0 to 16 degrees, with pain at 16 degrees; left lateral rotation from 0 to 25 degrees with pain at 25 degrees and right lateral rotation from 0 to 25 degrees, with pain at 25 degrees.  There was additional limitation of motion on repetition due to pain in flexion from 0 to 25 degrees and extension 0 to 10 degrees.  X-ray showed a mild dextroscoliosis of the lumbar spine and partial sacralization of L5 with degenerative changes at L5-S1.  








The RO granted the 40 percent rating the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Specifically, the RO found that with the additional limitation of flexion after repetition, the Veteran met the criteria for a 40 percent rating on the basis of functional impairment under 38 C.F.R. §§ .40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in August 2007 VA examination, there was no muscle spasm, no atrophy, and no guarding of the thoracolumbar spine.  There was pain with motion, tenderness and weakness in the thoracolumbar spine.  Range of motion of the thoracolumbar spine was flexion from 0 to 65 degrees with pain at 50 degrees; extension from 0 to 20 degrees, with pain at 10 degrees; left lateral flexion from 0 to 25 degrees with pain at 15 degrees; right lateral flexion from 0 to 30 degrees, with pain at 20 degrees; left lateral rotation from 0 to 25 degrees with pain at 15 degrees and right lateral rotation from 0 to 20 degrees, with pain at 10 degrees.  

The VA examiner found that there was no additional limitation of motion on repetitive use.  The Veteran was diagnosed with dextroscoliosis of the lumbar spine, partial sacralization of L5, degenerative arthritis of the lumbar spine and right lower extremity radiculopathy at L2 and L3.  

On the basis of the findings of the examination in August 2007, the RO reduced the rating for the lumbar spine disability from 40 percent to 10 percent.  Specifically, the RO found that there was no longer additional limitation of flexion after repetition, therefore, the Veteran's limitation of flexion to 65 degrees was consistent with a 10 percent rating under the General Rating Formula.  The Veteran's combined range of motion was 185, which was also consistent with a 10 percent rating under the General Rating Formula.  

Additionally, on VA examination in April 2011, the findings were consistent with the findings of the examination in August 2007.  Forward flexion of the thoracolumbar spine was to 85 degrees and the combined range of motion was 185 with no additional limitation of motion based on repetition.  


Based on the foregoing, the Veteran's disability picture in August 2007 and reflected material improvement in flexion with repetitive motion, which was maintained under the ordinary condition of life, covering a period of four years from 2007 to 2011.  The Board finds that the rating reduction from 40 percent to 10 percent for the lumbar spine disability, effective December 1, 2007, was proper.  

Migraine Headaches

The Veteran was initially granted service connection in February 2005 for migraine headaches and assigned a 30 percent evaluation, effective December 1, 2004.  Based on a November 2005 VA examination, the rating for migraine headaches was increased to 50 percent, effective September 14, 2005.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

On VA examination in November 2005, the Veteran complained of four or five headaches a week that lasted from a few hours to all day.  The Veteran described a sharp throbbing pain, which was worse with light.  He stated that his headaches had increased in severity and frequency.  The headaches were associated with an aura of sometimes blurred vision and nausea.  The Veteran stated that he missed about two days a week from work because of headaches.  The diagnosis was migraine headache.  

Based on the VA examination as well as VA and private treatment records showing the severity and frequency of headaches, the RO granted the Veteran a 50 percent evaluation under Diagnostic Code 8100.  The RO found that the Veteran's headaches were frequent, completely prostrating and resulted in prolonged attacks productive of severe economic inadaptability.


On VA examination in August 2007, the Veteran reported three or four headaches a week that lasted all day.  He described a sharp pain that was sometimes steady and sometimes throbbing.  His headaches were aggravated by light and noise and were relieved by a dark quiet environment.  He reported that his headaches had increased in severity and frequency and that he missed about two days a week from work because of headaches.  The neurological examination was normal.  The diagnosis was migraine headache.  

Based on the foregoing medical evidence, particularly the August 2007 VA examination, the Board finds that the Veteran's migraine headaches had not improved since the Veteran was awarded a 50 percent rating.  The Veteran's description of headaches in frequency and in severity does not show material improvement.  The Veteran missed about the same amount of work in 2005 as he did in 2007.  As the Veteran's disability picture does not reflect material improvement under the ordinary conditions of life, the rating reduction from 50 percent to 30 percent was improper.  The Board therefore restores the 50 percent disability rating for migraine headache under Diagnostic Code 8100 from the date of the rating reduction. 


ORDER

The reduction from a 40 percent rating to a 10 percent rating for service-connected lumbar spine spondylosis L2-3 and L3-4 was proper.  

Restoration of a 50 percent rating for migraine headache is granted. 








REMAND

The Veteran has a current diagnosis of obstructive sleep apnea based on a sleep study in January 2010.  The service treatment records show that the Veteran reported problems sleeping in service.  

As the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current diagnosis of sleep apnea is related to service.  

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service symptoms as described by the Veteran are not more likely than any other to cause the sleep apnea and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.



2.  After the requested development is completed, adjudicate the claim of service connection for sleep apnea.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


